UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 21, 2012 (Date of earliest event reported) GRIFFIN LAND & NURSERIES, INC. (Exact name of registrant as specified in charter) Delaware 06-0868496 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Commission File Number 1-12879 One Rockefeller Plaza, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number including Area Code (212) 218-7910 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On September 24, 2012, Griffin Land & Nurseries, Inc. (“Griffin” or “Registrant”) issued a press release announcing that its real estate division, Griffin Land, has entered into an agreement to acquire an approximate 49 acre parcel of undeveloped land in the Lehigh Valley of Pennsylvania for $7.2 million, before closing costs.The land to be acquired, located in Hanover Township, is expected to support the development of two industrial buildings totaling at least 500,000 square feet, although there are no approvals currently in place for such development.Closing on this land purchase is subject to several conditions, including the satisfactory outcome of due diligence to be performed.The closing is anticipated to take place in late 2012 or early 2013.There is no guarantee that this transaction will be completed under its current terms, or at all. Attached as Exhibit 99.1 to this Current Report is the Registrant’s September 24, 2012 press release announcing the agreement. Item 9.01. Financial Statements and Exhibits Exhibit 99.1:Registrant's September 24, 2012 Press Release. Forward-Looking Statements: This Form 8-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, including the statements regarding Griffin Land’s expectations for the development potential of the approximate 49 acre parcel under contract, the completion of the land acquisition, the timing of any closing of such acquisition and other statements that are not historical facts. Although Griffin believes that its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved.The projected information disclosed herein is based on assumptions and estimates that, while considered reasonable by Griffin as of the date hereof, are inherently subject to significant business, economic, competitive and regulatory uncertainties and contingencies, many of which are beyond the control of Griffin and which could cause actual results and events to differ materially from those expressed or implied in the forward-looking statements. Important factors that could affect the outcome of the events set forth in these statements are described in Griffin’s Securities and Exchange Commission filings, including the “Business,” “Risk Factors” and “Forward-Looking Information” sections in Griffin’s Annual Report on Form 10-K for the fiscal year ended December 3, 2011. Griffin disclaims any obligation to update any forward-looking statements as a result of developments occurring after the date of this Form 8-K except as required by law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRIFFIN LAND & NURSERIES, INC. By: /s/ Anthony J. Galici Anthony J. Galici Vice President, Chief Financial Officer and Secretary Dated:September 24, 2012
